Coleman, J.,
concurring in part:
I concur in the judgment of affirmance, but not in the views expressed in the opinion of the learned chief justice. I take the view that the contention of counsel for appellant as to special damage is correct; but since the attorney who tried the case in the lower court permitted some of the testimony complained of to be admitted in evidence without objection, and since the objections which were made to the rest of the evidence were on the ground that it was "irrelevant, incompetent, and immaterial,” and did not specify wherein it was irrelevant, incompetent, and immaterial, I am of the opinion that the point urged on this appeal cannot be *422considered. The court, in the case of Sigafus v. Porter, 84 Fed. at page 433, 28 C. C. A. at page 449, in considering this question, said:
"The stock objection 'incompetent, irrelevant, and immaterial, ’ covers a multitude of sins. There is hardly an objectionable question but what can be classified under one or other of these heads. Sometimes the real nature of the objection is so plain that the general phrase will be quite sufficient to indicate it; indeed, it may be quite apparent without any statement of the grounds of objection at all. But there are many other objections which rest upon some particular theory of the case, or upon some single fact in proof, which a judge may readily forget in the course of a long and intricate trial. It is only fair in such cases to require counsel to state clearly to the trial judge on what ground it is that they object. Certainly, it is not fair to allow such a general dragnet as 'incompetent, irrelevant, and immaterial’ to be cast over every bit of evidence in the case which counsel would like to keep out, and then to permit counsel, upon careful analysis of the printed narrative of the trial, to formulate some specification of error not thought of at the time, and which, if seasonably called to the court’s attention, might have been avoided or corrected.”
See, also, 1 Wigmore on Evidence, p. 57, sec. 18; Jones on Evidence, sec. 896; Noonan v. Mining Co., 121 U. S. 393, 7 Sup. Ct. 911, 30 L. Ed. 1061; Patrick v. Graham, 132 U. S. 627, 10 Sup. Ct. 194, 33 L. Ed. 460; Topitz v. Hedden, 146 U. S. 252, 13 Sup. Ct. 70, 36 L. Ed. 961; New York El. Eq. Co. v. Blair, 79 Fed. 896, 25 C. C. A. 216; Culmer v. Clift, 14 Utah, 291, 47 Pac. 85; Cornell v. Barnes, 26 Wis. 473, 480; Bundy v. Sierra Lumber Co., 149 Cal. 772, 87 Pac. 622; Starkweather v. Dawson, 14 Cal. App. 666, 112 Pac. 738; Rush v. French, 1 Ariz. 99, 123 Pac. 816; Harris v. Lumber Co., 97 Ga. 465, 25 S. E. 519; 38 Cyc. pp. 1375, 1376.